Exhibit 10.14

THE WILLIAMS COMPANIES, INC.

AMENDED AND RESTATED

CHANGE IN CONTROL SEVERANCE AGREEMENT

(TIER ONE EXECUTIVES)



--------------------------------------------------------------------------------

THE WILLIAMS COMPANIES, INC.

AMENDED AND RESTATED

CHANGE IN CONTROL SEVERANCE AGREEMENT

(TIER ONE EXECUTIVES)

TABLE OF CONTENTS

 

Article I Definitions

     1   

1.1 Accrued Annual Bonus

     1   

1.2 Accrued Base Salary

     1   

1.3 Accrued Obligations

     2   

1.4 Affiliate

     2   

1.5 Agreement Date

     2   

1.6 Agreement Term

     2   

1.7 Annual Bonus

     2   

1.8 Article

     2   

1.9 Base Salary

     2   

1.10 Beneficial Owner

     3   

1.11 Beneficiary

     3   

1.12 Board

     3   

1.13 Cause

     3   

1.14 Cause Determination

     4   

1.15 Change Date

     4   

1.16 Change in Control

     4   

1.17 Code

     5   

1.18 Competitive Business

     5   

1.19 Confidential Information

     5   

1.20 Consummation Date

     6   

1.21 Disability

     6   

1.22 Disqualifying Disaggregation

     6   

1.23 Employer

     6   

1.24 ERISA

     7   

1.25 Exchange Act

     7   

1.26 Good Reason

     7   

1.27 Gross-Up Payment

     8   

1.28 including

     8   

1.29 IRS

     8   

1.30 Legal and Other Expenses

     8   

1.31 Notice of Consideration

     8   

1.32 Notice of Termination

     8   

1.33 Person

     8   

1.34 Post-Change Period

     8   

1.35 Potential Parachute Payment

     8   

1.36 Pro-rata Annual Bonus

     8   

 

i



--------------------------------------------------------------------------------

1.37 Reorganization Transaction

     9   

1.38 Restricted Shares

     9   

1.39 SEC

     9   

1.40 Section

     9   

1.41 Separation from Service

     9   

1.42 Stock Options

     9   

1.43 Subsidiary

     10   

1.44 Surviving Corporation

     10   

1.45 Target Annual Bonus

     10   

1.46 Taxes

     10   

1.47 Termination Date

     10   

1.48 Voting Securities

     10   

1.49 Williams

     10   

1.50 Williams Incumbent Directors

     11   

1.51 Williams Parties

     11   

1.52 Work Product

     11   

Article II Williams’ Obligations Upon Separation from Service

     11   

2.1 If By Executive for Good Reason or By an Employer Other Than for Cause,
Disability or Disqualifying Disaggregation

     11   

2.2 If by the Employer for Cause

     13   

2.3 If by Executive Other Than for Good Reason

     14   

2.4 If by Death or Disability

     14   

2.5 Waiver and Release

     15   

2.6 Breach of Covenants

     15   

Article III Certain Additional Payments by Williams

     15   

3.1 Potential Benefit Adjustments

     15   

3.2 3.2 Implementation of Calculations and Any Benefit Reduction Under Section
3.1

     16   

Article IV Expenses and Interest

     16   

4.1 Legal and Other Expenses

     16   

4.2 Interest

     17   

Article V No Set-off or Mitigation

     17   

5.1 No Set-off by Williams

     17   

5.2 No Mitigation

     18   

Article VI Restrictive Covenants

     18   

6.1 Confidential Information

     18   

6.2 Non-Competition

     18   

6.3 Non-Solicitation

     19   

6.4 Intellectual Property

     19   

6.5 Non-Disparagement

     21   

6.6 Reasonableness of Restrictive Covenants

     21   

 

ii



--------------------------------------------------------------------------------

6.7 Right to Injunction: Survival of Undertakings

     21   

Article VII Non-Exclusivity of Rights

     22   

7.1 Waiver of Certain Other Rights

     22   

7.2 Other Rights

     22   

7.3 No Right to Continued Employment

     23   

Article VIII Claims Procedure

     23   

8.1 Filing a Claim

     23   

8.2 Review of Claim Denial

     23   

Article IX Miscellaneous

     24   

9.1 No Assignability

     24   

9.2 Successors

     24   

9.3 Payments to Beneficiary

     24   

9.4 Non-Alienation of Benefits

     24   

9.5 Severability

     24   

9.6 Amendments

     24   

9.7 Notices

     25   

9.8 Joint and Several Liability

     25   

9.9 Counterparts

     25   

9.10 Governing Law

     25   

9.11 Captions

     25   

9.12 Rules of Construction

     26   

9.13 Number and Gender

     26   

9.14 Tax Withholding

     26   

9.15 No Rights Prior to Change Date

     26   

9.16 Entire Agreement

     26   

 

iii



--------------------------------------------------------------------------------

Exhibit 10.14

THE WILLIAMS COMPANIES, INC.

AMENDED AND RESTATED CHANGE-IN-CONTROL SEVERANCE AGREEMENT

THIS AMENDED AND RESTATED AGREEMENT dated as of             , 20            
(the “Agreement Date”) is made by and between The Williams Companies, Inc., a
corporation incorporated under the laws of the State of Delaware (“Williams”,
together with its subsidiaries, affiliates and successors thereto ) and [INSERT
EXECUTIVE NAME] (“Executive”).

RECITALS

The Board of Directors of Williams (the “Board”) has determined that it is in
the best interests of Williams and its shareholders to encourage and motivate
the Executive to devote his full attention to the performance of his assigned
duties without the distraction of concerns regarding his involuntary or
constructive termination of employment due to a Change in Control of Williams.
The Executive is employed by Williams or a Subsidiary and may from time to time
be employed by one or more Subsidiaries. Williams and its Subsidiaries believe
that it is in the best interest of the Executive, their customers, the
communities they serve, and the stockholders of Williams to provide financial
assistance through severance payments and other benefits to Executive if
Executive is involuntarily or constructively terminated upon or within a certain
period after a Change in Control. This Agreement is intended to accomplish these
objectives.

This Agreement supersedes and replaces all other written or oral exchanges,
agreements, understandings, or arrangements between or among Executive and
Williams and/or the Subsidiary entered into prior to the date hereof and
relating to severance or benefits in relation to a Change in Control, including,
but not limited to The Williams Companies, Inc. Change in Control Severance
Protection Plan as effective January 1, 1990 and amended and restated June 1,
1999 and any prior Change-in-Control Severance Agreement by and between Williams
and the Executive, but excluding The Williams Companies Retirement Restoration
Plan and any agreements and plans awarding Stock Options and Restricted Shares.
Each superseded agreement or understanding is void and of no further force and
effect.

Article I.

Definitions

As used in this Agreement, the terms specified below shall have the following
meanings:

1.1 “Accrued Annual Bonus” means the amount of any Annual Bonus earned but not
yet paid as of the Termination Date, other than amounts Executive has elected to
defer.

1.2 “Accrued Base Salary” means the amount of Executive’s Base Salary that is
accrued but not yet paid as of the Termination Date, other than amounts
Executive has elected to defer.

 

1



--------------------------------------------------------------------------------

1.3 “Accrued Obligations” means, as of the Termination Date, the sum of
Executive’s Accrued Base Salary, Accrued Annual Bonus, any accrued but unpaid
Paid Time Off under Williams’ Paid Time Off Program, and any other amounts and
benefits which are then due to be paid or provided to Executive by Williams, but
have not yet been paid or provided (as applicable), provided no payments will be
accelerated if such acceleration would violate Code Section 409A.

1.4 “Affiliate” means any Person (including a Subsidiary) that directly or
indirectly, through one or more intermediaries, controls, or is controlled by or
is under common control with Williams. For purposes of this definition the term
“control” with respect to any Person means the power to direct or cause the
direction of management or policies of such Person, directly or indirectly,
whether through the ownership of Voting Securities, by contract or otherwise.

1.5 “Agreement Date” — see the introductory paragraph of this Agreement.

1.6 “Agreement Term” means the period commencing on the Agreement Date and
ending on the second anniversary of the Agreement Date or, if later, such later
date to which the Agreement Term is extended under the following sentence,
unless earlier terminated as provided herein. The Agreement Term shall
automatically be extended by one year on the first anniversary of the Agreement
Date and then each day thereafter by one day to create a new two-year term. The
Agreement Term may be terminated at any time (regardless of whether before or
after the first anniversary of the Agreement Date),, by Williams delivering
written notice (an “Expiration Notice”) to Executive, given in accordance with
Section 9.7, that the Agreement shall expire on a date specified in the
Expiration Notice (the “Expiration Date”) that is not less than 12 months after
the date the Expiration Notice is delivered to Executive; provided, however,
that if a Change Date occurs before the Expiration Date specified in the
Expiration Notice, then such Expiration Notice shall be void and of no further
effect. Notwithstanding anything herein to the contrary, with respect to a
Post-Change Period, the Agreement Term shall end at the end of the Severance
Period (as defined in Section 2.1(c)) if applicable, or if there is no such
Severance Period, the earliest of the following: (a) the second anniversary of
the Change Date, or (b) the Termination Date; provided that (i) the obligations,
if any, of Williams to make payments under this Agreement due to a Separation
from Service which occurred during the Agreement Term shall continue beyond the
Agreement Term until all such obligations are fully satisfied, and (ii) the
obligations of Executive under this Agreement shall continue beyond the
Agreement Term until all such obligations are fully satisfied. Notwithstanding
anything herein to the contrary, the Agreement shall automatically terminate
upon the occurrence of a Disqualifying Disaggregation pursuant to
Section 1.22(a).

1.7 “Annual Bonus” means the opportunity to receive payment of a cash annual
incentive.

1.8 “Article” means an article of this Agreement.

1.9 “Base Salary” means annual base salary in effect on the Termination Date,
disregarding any reduction that would qualify as Good Reason.

 

2



--------------------------------------------------------------------------------

1.10 “Beneficial Owner” means such term as defined in Rule 13d-3 of the SEC
under the Exchange Act.

1.11 “Beneficiary” — see Section 9.3.

1.12 “Board” means the Board of Directors of Williams or, from and after the
Change Date that gives rise to a Surviving Corporation other than Williams, the
Board of Directors of such Surviving Corporation.

1.13 “Cause” means any one or more of the following:

(a) Executive’s conviction of or plea of nolo contendere to a felony or other
crime involving fraud, dishonesty or moral turpitude;

(b) Executive’s willful or reckless material misconduct in the performance of
his duties which results in an adverse effect on Williams, the Subsidiary or an
Affiliate;

(c) Executive’s willful or reckless violation or disregard of the code of
business conduct;

(d) Executive’s material willful or reckless violation or disregard of a
Williams or Subsidiary policy; or

(e) Executive’s habitual or gross neglect of duties;

provided, however, that for purposes of clauses (b) and (e), Cause shall not
include any one or more of the following:

(i) bad judgment or negligence, other than Executive’s habitual neglect of
duties or gross negligence;

(ii) any act or omission believed by Executive in good faith, after reasonable
investigation, to have been in or not opposed to the interest of Williams, the
Subsidiary or an Affiliate (without intent of Executive to gain, directly or
indirectly, a profit to which Executive was not legally entitled);

(iii) any act or omission with respect to which a determination could properly
have been made by the Board that Executive had satisfied the applicable standard
of conduct for indemnification or reimbursement under Williams’ by-laws, any
applicable indemnification agreement, or applicable law, in each case as in
effect at the time of such act or omission; or

(iv) during a Post-Change Period, failure to meet performance goals, objectives
or measures following good faith efforts to meet such goals, objectives or
measures; and

 

3



--------------------------------------------------------------------------------

further provided that, for purposes of clauses (b) through (e) if an act, or a
failure to act, which was done, or omitted to be done, by Executive in good
faith and with a reasonable belief, after reasonable investigation, that
Executive’s act, or failure to act, was in the best interests of Williams, the
Subsidiary or an Affiliate or was required by applicable law or administrative
regulation, such breach shall not constitute Cause if, within 10 business days
after Executive is given written notice of such breach that specifically refers
to this Section, Executive cures such breach to the fullest extent that it is
curable. With respect to the above definition of “cause”, no act or conduct by
Executive will constitute “cause” if Executive acted: (i) in accordance with the
instructions or advice of counsel representing Williams or there was a conflict
such that Executive could not consult with counsel representing Williams other
qualified counsel, or (ii) as required by legal process.

1.14 “Cause Determination” —see Section 2.2(b)(iv)

1.15 “Change Date” means the date on which a Change in Control first occurs
during the Agreement Term.

1.16 “Change in Control” means, except as otherwise provided below, the
occurrence of any one or more of the following during the Agreement Term:

(a) any person (as such term is used in Rule 13d-5 of the SEC under the Exchange
Act) or group (as such term is defined in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act), other than an Affiliate of Williams or any employee benefit plan
(or any related trust) sponsored or maintained by Williams or any of its
Affiliates (a “Related Party”), becomes the Beneficial Owner of 20% or more of
the common stock of Williams or of Voting Securities representing 20% or more of
the combined voting power of all Voting Securities of Williams, except that no
Change in Control shall be deemed to have occurred solely by reason of such
beneficial ownership by a Person (a “Similarly Owned Company”) with respect to
which both more than 75% of the common stock of such Person and Voting
Securities representing more than 75% of the combined voting power of the Voting
Securities of such Person are then owned, directly or indirectly, by the persons
who were the direct or indirect owners of the common stock and Voting Securities
of Williams immediately before such acquisition, in substantially the same
proportions as their ownership, immediately before such acquisition, of the
common stock and Voting Securities of Williams, as the case may be; or

(b) Williams Incumbent Directors (determined using the Agreement Date as the
baseline date) cease for any reason to constitute at least a majority of the
directors of Williams then serving; or

(c) consummation of a merger, reorganization, recapitalization, consolidation,
or similar transaction (any of the foregoing, a “Reorganization Transaction”),
other than a Reorganization Transaction that results in the Persons who were the
direct or indirect owners of the outstanding common stock and Voting Securities
of Williams immediately before such Reorganization Transaction becoming,
immediately after the consummation of such Reorganization Transaction, the
direct or indirect owners, of both at least 65% of the then-outstanding common
stock of the Surviving Corporation and Voting Securities representing at least
65% of the combined voting power of the then-outstanding Voting Securities of
the Surviving Corporation, in substantially the same respective proportions as
such Persons’ ownership of the common stock and Voting Securities of Williams
immediately before such Reorganization Transaction; or

 

4



--------------------------------------------------------------------------------

(d) approval by the stockholders of Williams of a plan or agreement for the sale
or other disposition of all or substantially all of the consolidated assets of
Williams or a plan of complete liquidation of Williams, other than any such
transaction that would result in (i) a Related Party owning or acquiring more
than 50% of the assets owned by Williams immediately prior to the transaction or
(ii) the Persons who were the direct or indirect owners of the outstanding
common stock and Voting Securities of Williams immediately before such
transaction becoming, immediately after the consummation of such transaction,
the direct or indirect owners, of more than 50% of the assets owned by Williams
immediately prior to the transaction.

Notwithstanding the occurrence of any of the foregoing events, a Change in
Control shall not occur with respect to Executive if, in advance of such event,
Executive agrees in writing that such event shall not constitute a Change in
Control. Upon the Board’s determination that a sale or other disposition of all
or substantially all of the consolidated assets of Williams or a plan of
complete liquidation of Williams that was approved by stockholders, as described
in Section 1.16(d), will not occur, a Change in Control shall be deemed not to
have occurred from such date of determination forward, and this Agreement shall
continue in effect as if no Change in Control had occurred except to the extent
termination requiring payments under this Agreement occurs prior to such Board
determination.

1.17 “Code” means the Internal Revenue Code of 1986, as amended.

1.18 “Competitive Business” means, as of any date, any energy business and any
individual or entity (and any branch, office, or operation thereof) which
engages in, or proposes to engage in (with Executive’s assistance) any of the
following in which the Executive has been engaged in the twelve (12) months
preceding the Termination Date (i) the harnessing, production, transmission,
distribution, marketing or sale of oil, gas or other energy product or the
transmission or distribution thereof through pipelines, wire or cable or similar
medium (ii) any other business actively engaged in by Williams which represents
for any calendar year or is projected by Williams (as reflected in a business
plan adopted by Williams before Executive’s Termination Date) to yield during
any year during the first three-fiscal year period commencing on or after
Executive’s Termination Date, more than 5% of the gross revenue of Williams,
and, in either case, which is located (x) anywhere in the United States, or
(y) anywhere outside of the United States where Williams is then engaged in, or
proposes as of the Termination Date to engage in to the knowledge of the
Executive, any of such activities.

1.19 “Confidential Information” means any non-public information of any kind or
nature in the possession of Williams or any of its Affiliates, including without
limitation, ideas, processes, methods, designs, innovations, devices,
inventions, discoveries, know-how, data, techniques, models, customer lists,
marketing, business or strategic plans, financial information, research and
development information, trade secrets or other subject matter relating to
Williams’ or its Affiliates’ products, services, businesses, operations,
employees, customers or suppliers, whether in tangible or intangible form,
including (i) any information that gives Williams or any of its Affiliates a
competitive advantage in the harnessing, production, transmission, distribution,

 

5



--------------------------------------------------------------------------------

marketing or sale of oil, gas or other energy or the transmission or
distribution thereof through pipelines, wire or cable or similar medium or in
the energy services or energy trading industry and other businesses in which
Williams or an Affiliate is engaged, or (ii) any information obtained by
Williams or any of its Affiliates from third parties to which Williams or an
Affiliate owes a duty of confidentiality, or (iii) any information that was
learned, discovered, developed, conceived, originated or prepared during or as a
result of Executive’s performance of any services on behalf of Williams or any
Affiliate. Notwithstanding the foregoing, “Confidential Information” shall not
include: (i) information that is or becomes generally known to the public
through no fault of Executive; (ii) information obtained on a non-confidential
basis from a third party other than Williams or any Affiliate, which third party
disclosed such information without breaching any legal, contractual or fiduciary
obligation; or (iii) information approved for release by written authorization
of Williams.

1.20 “Consummation Date” means the date on which a Reorganization transaction is
consummated.

1.21 “Disability” means any medically determinable physical or mental impairment
of Executive where he or she (a) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, or (b) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan covering
employees of Executive’s employer. Notwithstanding the forgoing, all
determinations of whether an Executive is Disabled shall be made in accordance
with Section 409A of the Code.

1.22 “Disqualifying Disaggregation” means

(a) The cessation of Executive’s employment with Williams and/or its Affiliates
prior to the Change Date for any reason, including but not limited to a
cessation of employment with Williams and/or its Affiliates which is effected by
a sale, spin-off, or other disaggregation (“Disaggregation”) by Williams or an
Affiliate of the business unit (including, but not limited to, a sale, spin-off
or other disaggregation of a Subsidiary) which employed Executive immediately
prior to such Disaggregation; or

(b) The cessation of Executive’s employment with Williams and/or its Affiliates
during the Post-Change Period due to a Disaggregation solely where Executive is
employed by the successor in substantially the same position as the position
held prior to the Disaggregation, provided the successor assumes all of
Williams’ obligations under this Agreement.

1.23 “Employer” means Williams or, if Executive is not employed directly by
Williams, the Subsidiary that from time to time employs Executive on or after
the Agreement Date, and the successor of either (provided, in the case of a
Subsidiary, that such successor is also a Subsidiary).

 

6



--------------------------------------------------------------------------------

1.24 “ERISA” means the Employee Retirement Income security Act of 1974, as
amended.

1.25 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.26 “Good Reason” means a Separation from Service by Executive in accordance
with the substantive and procedural provisions of this Section.

(a) Separation from Service by Executive for “Good Reason” means a Separation
from Service initiated by Executive on account of any one or more of the
following actions or omissions that, unless otherwise specified, occurs during a
Post-Change Period:

(i) a material adverse reduction in the nature or scope of Executive’s office,
position, duties, functions, responsibilities or authority (including reporting
responsibilities and authority) during a Post-Change Period from the most
significant of those held, exercised and assigned at any time during the 90-day
period immediately before the Change Date;

(ii) any reduction in or failure to pay Executive’s annual Base Salary at an
annual rate not less than 12 times the highest monthly base salary paid or
payable to Executive by his Employer in respect of the 12-month period
immediately before the Change Date;

(iii) any reduction in the Target Annual Bonus which Executive may earn
determined as of the Change Date or failure to pay Executive’s Annual Bonus on
terms substantially equivalent to those provided to peer executives of the
Employer;

(iv) a material reduction of Executive’s aggregate compensation and/or aggregate
benefits from the amounts and/or levels in effect on the Change Date, unless
such reduction is part of a policy applicable to peer executives of the Employer
and of any successor entity;

(v) required relocation during a Post-Change Period of more than 50 miles of
(A) Executive’s workplace, or (B) the principal offices of the Employer or its
successor (if such offices are Executive’s workplace), in each case without the
consent of Executive; provided, however, in both cases of (A) and (B) of this
subsection (v), such new location is farther from Executive’s residence than the
prior location;

(vi) the failure at any time of a successor to Executive’s Employer explicitly
to assume and agree to be bound by this Agreement; or

(vii) the giving of a Notice of Consideration pursuant to Section 2.2(b)(ii) and
the subsequent failure to terminate Executive for Cause and within a period of
90 days thereafter in compliance with all of the substantive and procedural
requirements of Section 2.2.

 

7



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Agreement to the contrary, no act or
omission shall constitute grounds for “Good Reason”:

(i) Unless Executive gives a Notice of Termination to Williams and the Employer
30 days prior to his intent to terminate his employment for Good Reason which
describes the alleged act or omission giving rise to Good Reason; and

(ii) Unless such Notice of Termination is given within 90 days of Executive’s
first actual knowledge of such act or omission; and

(iii) Unless Williams or the Employer fails to cure such act or omission within
the 30 day period after receiving the Notice of Termination.

(c) No act or omission shall constitute grounds for “Good Reason”, if Executive
has consented in writing to such act or omission in a document that makes
specific reference to this Section.

1.27 “Gross-Up Payment” — see Section 3.1.

1.28 “including” means including without limitation.

1.29 “IRS” means the Internal Revenue Service of the United States of America.

1.30 “Legal and Other Expenses” — see Section 4.1.

1.31 “Notice of Consideration” — see Section 2.2(b)(ii).

1.32 “Notice of Termination” means a written notice of a Separation from
Service, if applicable, given in accordance with Section 9.7 that sets forth
(a) the specific termination provision in this Agreement relied on by the party
giving such notice, (b) in reasonable detail the specific facts and
circumstances claimed to provide a basis for such Separation from Service, and
(c) if the Termination Date is other than the date of receipt of such Notice of
Termination, the Termination Date.

1.33 “Person” means any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government instrumentality, division, agency, body or department.

1.34 “Post-Change Period” means the period commencing on the Change Date and
ending on the earlier of the Termination Date or the second anniversary of the
Change Date.

1.35 “Potential Parachute Payment” – see Section 3.1.

1.36 “Pro-rata Annual Bonus” means, in respect of an Employer’s fiscal year
during which the Termination Date occurs, an amount equal to the product of
Executive’s Target Annual Bonus (determined as of the Termination Date)
multiplied by a fraction, the numerator of which equals the number of days from
and including the first day of such fiscal year through and including the
Termination Date, and the denominator of which equals 365.

 

8



--------------------------------------------------------------------------------

1.37 “Reorganization Transaction” — see clause (c) of the definition of “Change
in Control”.

1.38 “Restricted Shares” means shares of restricted stock, restricted stock
units, deferred stock or similar awards.

1.39 “SEC” means the United States Securities and Exchange Commission.

1.40 “Section” means, unless the context otherwise requires, a section of this
Agreement.

1.41 “Separation from Service” means an Executive’s termination or deemed
termination from employment with Williams and its Subsidiaries. For purposes of
determining whether a Separation from Service has occurred, the employment
relationship is treated as continuing intact while the Executive is on military
leave, sick leave or other bona fide leave of absence if the period of such
leave does not exceed six (6) months, or if longer, so long as the Executive
retains a right to reemployment with his or her employer under an applicable
statute or by contract. For this purpose, a leave of absence constitutes a bona
fide leave of absence only if there is a reasonable expectation that the
Executive will return to perform services for his or her employer. If the period
of leave exceeds six (6) months and the Executive does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship will be deemed to terminate on the first date immediately following
such six (6) month period. Notwithstanding the foregoing, if a leave of absence
is due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months, and such impairment causes the Executive to be
unable to perform the duties of the Executive’s position of employment or any
substantially similar position of employment, a twenty-nine (29) month period of
absence shall be substituted for such six (6) month period. For purposes of this
Agreement, a Separation from Service occurs at the date as of which the facts
and circumstances indicate either that, after such date: (A) the Executive and
Williams reasonably anticipate the Executive will perform no further services
for Williams and its Subsidiaries (whether as an employee or an independent
contractor or (B) that the level of bona fide services the Executive will
perform for Williams and its Affiliates (whether as an employee or independent
contractor) will permanently decrease to no more than twenty (20%) of the
average level of bona fide services performed over the immediately preceding
thirty-six (36) month period or, if the Executive has been providing services to
Williams and its Subsidiaries for less than thirty-six (36) months, the full
period over which the Executive has rendered services, whether as an employee or
independent contractor. The determination of whether a Separation from Service
has occurred shall be governed by the provisions of Treasury Regulation §
1.409A-1, as amended, taking into account the objective facts and circumstances
with respect to the level of bona fide services performed by the Executive after
a certain date.

1.42 “Stock Options” means stock options, stock appreciation rights or similar
awards.

 

9



--------------------------------------------------------------------------------

1.43 “Subsidiary” means a corporation, trade or business, if it and The Williams
Companies, Inc. are members of a controlled group of corporations as defined in
Code Section 414(b) or under common control as defined under Code
Section 414(c); the standard of control under Code Sections 414(b) and 414(c)
shall be deemed to be “at least 80%” and all determinations shall be made in
accordance with Code Section 409A and the applicable guidance thereunder.

1.44 “Surviving Corporation” means the parent corporation resulting from a
Reorganization Transaction or, if securities representing at least 50% of the
aggregate voting power of all Voting Securities of a corporation effected by a
Change in Control which is not a Reorganization Transaction are directly or
indirectly owned by another corporation, such other corporation.

1.45 “Target Annual Bonus” means, as of any date, the amount equal to the
product of Executive’s Base Salary determined as of such date multiplied by the
percentage of such Base Salary to which Executive would have been entitled
immediately prior to such date under any Annual Bonus arrangement for the fiscal
year for which the Annual Bonus is awarded if the performance goals established
pursuant to such Annual Bonus were achieved at the 100% level as of the end of
the fiscal year; provided, however, that if Executive’s Annual Bonus is
discretionary and no 100% target level is formally established either under the
Annual Bonus arrangement or otherwise, Executive’s “Target Annual Bonus” shall
mean the amount equal to the 100% of Executive’s Base Salary.

1.46 “Taxes” means federal, state, local and other income, employment and other
taxes.

1.47 “Termination Date” means the date of the receipt of the Notice of
Termination by Executive (if such notice is given by Executive’s Employer) or by
Executive’s Employer (if such notice is given by Executive), or any later date,
not more than 30 days after the giving of such notice, specified in such notice;
provided, however, that:

(a) Executive’s employment is terminated by reason of death or Disability, the
Termination Date shall be the date of Executive’s death or the date of deemed
termination of employment due to Disability, as applicable, regardless of
whether a Notice of Termination has been given; and

(b) if no Notice of Termination is given, the Termination Date shall be the last
date on which Executive is employed by an Employer; and

(c) for purposes of Article VI (Restrictive Covenants) if the Executive does not
have a Separation from Service, the Termination Date shall be the later of the
date the entity that employs Executive ceases to be a Subsidiary, or, after a
Disaggregation (as defined in Section 1.22), the date Executive’s employment
with the successor business unit terminates, whether such termination is
initiated by such successor or by Executive.

1.48 “Voting Securities” of a corporation means securities of such corporation
that are entitled to vote generally in the election of directors of such
corporation.

1.49 “Williams” — see the introductory paragraph of this Agreement.

 

10



--------------------------------------------------------------------------------

1.50 “Williams Incumbent Directors” means, determined as of any date by
reference to any baseline date:

(a) the members of the Board on the date of such determination who have been
members of the Board since such baseline date, and

(b) the members of the Board on the date of such determination who were
appointed or elected after such baseline date and whose election, or nomination
for election by stockholders of Williams or the Surviving Corporation, as
applicable, was approved by a vote or written consent of two-thirds of the
directors comprising the Williams Incumbent Directors on the date of such vote
or written consent, but excluding each such member whose initial assumption of
office was in connection with (i) an actual or threatened election contest,
including a consent solicitation, relating to the election or removal of one or
more members of the Board, (ii) a “tender offer” (as such term is used in
Section 14(d) of the Exchange Act), or (iii) a proposed Reorganization
Transaction.

1.51 “Williams Parties” means Williams and Executive’s Employer.

1.52 “Work Product” means any and all work product, including, but not limited
to, documentation, tools, templates, processes, procedures, discoveries,
inventions, innovations, technical data, concepts, know-how, methodologies,
methods, drawings, prototypes, trade secrets, notebooks, reports, findings,
business plans, recommendations and memoranda of every description, that
Executive makes, conceives, discovers or develops alone or with others during
the course of Executive’s employment with Williams or during the one year period
following Executive’s Termination Date (whether or not protectable upon
application by copyright, patent, trademark, trade secret or other proprietary
rights).

Article II.

Williams’ Obligations Upon Separation from Service

2.1 If By Executive for Good Reason or By an Employer Other Than for Cause,
Disability, Death or Disqualifying Disaggregation. If Executive has a Separation
from Service for Good Reason or there is an Employer-initiated Separation from
Service of the Executive for any reason other than Cause, Disability, Death or a
Disqualifying Disaggregation during the Post-Change Period, then in addition to
payment of all Accrued Obligations, which shall be payable no later than ten
(10) business days after the Termination Date, Williams’ and the Employer’s sole
obligations to Executive under this Article II shall be as follows:

(a) Severance Payments. Executive shall be paid a lump-sum cash amount equal to
the sum of the following, on the first business day following six (6) months
after Executive’s Separation from Service:

(i) Prorated Annual Bonus for Year of Termination. Executive’s Pro-rata Annual
Bonus reduced (but not below zero) by the amount of any Annual Bonus paid to
Executive with respect to the Employer’s fiscal year during which the
Termination Date occurs;

 

11



--------------------------------------------------------------------------------

(ii) Retirement Enhancements. The sum of:

(A) an amount equal to the sum of the value of the unvested portion of
Executive’s accounts or accrued benefits under any defined contribution plan
qualified under Section 401(a) of the Code maintained by the Williams Parties as
of the Termination Date and forfeited by Executive due to Separation from
Service; and

(B) an amount equal to three (3) times the total of the allocations made by
Williams for Executive under The Williams Companies Retirement Restoration Plan
(or any successor plan) during the calendar year preceding the calendar year in
which the Change Date occurs.

(iii) Multiple of Salary and Bonus. An amount equal to three (3) times the sum
of (A) Base Salary plus (B) the Target Annual Bonus, each determined as of the
Termination Date; provided, however, that any reduction in Executive’s Base
Salary or Target Annual Bonus that would qualify as Good Reason shall be
disregarded for this purpose.

(b) Stock Incentive Awards. To the extent provided in the applicable award
agreements and the applicable plan, all of Executive’s Stock Options then
outstanding shall immediately become fully vested and remain exercisable until
the 18-month anniversary of the Termination Date (or such later date as may be
set forth in the applicable award agreement, including, but not limited to, a
later exercise date under an award agreement if Executive has met the age and
service requirements for retirement) or, if earlier, the option expiration date
for any such Stock Option. All of Executive’s Restricted Shares then outstanding
shall only vest and payout in accordance with the applicable award agreements
for such Restricted Shares.

(c) Continuation of Welfare Benefits. During the lesser of the period during
which Executive or a qualifying beneficiary (as defined in Section 607 of the
Employee Retirement Income Security Act of 1974, as amended) has in effect an
election for post-termination continuation coverage or conversion rights to
welfare benefits under applicable law, including Section 4980 of the Code
(“COBRA”), or the period ending on the 18-month anniversary of the Termination
Date (“Severance Period”), Executive (or, if applicable, the qualifying
beneficiary) shall be entitled to such coverage at an out-of-pocket premium cost
that does not exceed the out-of-pocket premium cost applicable to similarly
situated active employees (and their eligible dependents); provided, however,
that if Executive is eligible to retiree benefits provided under any welfare
benefit plan, program, policy, practice or procedure of the Williams Parties,
Executive shall be entitled to receive such retiree benefits in lieu of the
COBRA coverage provided by this Section 2.1(c).

(d) Outplacement. Executive shall be reimbursed for reasonable fees and costs
for outplacement services incurred by Executive within six (6) months after the
Separation from Service, promptly upon presentation of reasonable documentation
of

 

12



--------------------------------------------------------------------------------

such fees and costs, subject to a maximum of $25,000. All requests of Executive
for reimbursement must be submitted to Williams within one (1) year of
Separation from Service and Williams shall make the reimbursement of reasonable
requests no later than thirty (30) days after such request, but in all events
within fifteen (15) months of Separation from Service.

(e) Indemnification. Executive shall be indemnified and held harmless by
Williams and the Employer on the same terms as other peer executives and to the
greatest extent permitted under applicable law as the same now exists or may
hereafter be amended and the Employer’s and Williams’ by-laws as such exist on
the Agreement Date, or such greater rights that may be provided by amendment to
such by-laws from time to time, if Executive was, is, or is threatened to be,
made a party to any pending, completed or threatened action, suit, arbitration,
alternate dispute resolution mechanism, investigation, administrative hearing or
any other proceeding whether civil, criminal, administrative or investigative,
and whether formal or informal, by reason of the fact that Executive is or was,
or had agreed to become, a director, officer, employee, agent or fiduciary of
the Employer or any other entity which Executive is or was serving at the
request of the Employer or Williams (“Proceeding”), against all expenses
(including reasonable attorneys’ fees) and all claims, damages, liabilities and
losses incurred or suffered by Executive or to which Executive may become
subject for any reason, and (ii) shall be entitled to advancement of any such
indemnifiable expenses in accordance with the Employer’s and Williams’ by-laws
as such exist on the Agreement Date, or such greater rights that may be provided
by amendment to such by-laws from time to time. A Proceeding shall not include
any proceeding to the extent it concerns or relates to a matter described in
Section 4.1 (concerning reimbursement of certain costs and expenses).

(f) Directors’ and Officers’ Liability Insurance. For a period of six years
after the Termination Date (or for any known longer applicable statute of
limitations period), the Executive shall be entitled to coverage under a
directors’ and officers’ liability insurance policy in an amount no less than,
and on the same terms as those provided to peer executive officers and directors
of the Employer.

2.2 If by the Employer for Cause.

(a) Termination for Cause. If the Executive has a Separation from Service for
Cause during the Post-Change Period, the Williams Parties’ sole obligation to
Executive under this Article II shall be to pay Executive a lump-sum cash amount
equal to all Accrued Obligations determined as of the Termination Date.

(b) Change in Control: Procedural Requirements for Termination for Cause. For
any Separation from Service for Cause during any part of a Post-Change Period,
the Williams Parties shall strictly observe each of the following substantive
and procedural provisions:

(i) The Board shall call a meeting for the stated purpose of determining whether
Executive’s acts or omissions satisfy the requirements of the definition of
“Cause” and, if so, whether to terminate Executive’s employment for Cause.

 

13



--------------------------------------------------------------------------------

(ii) Not less than 15 days prior to the date of such meeting, the Board shall
provide or cause to be provided Executive and each member of the Board written
notice (a “Notice of Consideration”) of (A) a detailed description of the acts
or omissions alleged to constitute Cause, (B) the date of such meeting of the
Board, and (C) Executive’s rights under clauses (iii) and (iv) below.

(iii) Executive shall have the opportunity to appear before the Board in person
and, at Executive’s option, with legal counsel, and/or present to the Board a
written response to the Notice of Consideration.

(iv) Executive’s employment may be terminated for Cause only if (A) the acts or
omissions specified in the Notice of Consideration did in fact occur and such
actions or omissions do constitute Cause as defined in this Agreement, (B) the
Board, by affirmative vote of at least 66 2/3 of its members (excluding
Executive’s vote), makes a specific determination to such effect and to the
effect that Executive’s employment should be terminated for Cause (“Cause
Determination”), and (C) Williams thereafter provides Executive with a Notice of
Termination that specifies in specific detail the basis of such Separation from
Service for Cause and which Notice shall be consistent with the reasons set
forth in the Notice of Consideration.

Nothing in this Section 2.2(b) shall preclude the Board, by majority vote, from
suspending Executive from his duties, with pay, at any time.

(c) Change in Control: Standard of Review. In the event that the existence of
Cause during a Post-Change Period shall become an issue in any action or
proceeding between Executive, on the one hand, and any one or more of the
Williams Parties on the other hand, the Williams Parties, as applicable, shall,
notwithstanding the Cause Determination, have the burden of establishing that
the actions or omissions specified in the Notice of Consideration did in fact
occur and do constitute Cause and that the Williams Parties have satisfied all
applicable substantive and procedural requirements of this Section.

2.3 If by Executive Other Than for Good Reason. If Executive has a Separation
from Service initiated by the Executive during the Post-Change Period other than
for Good Reason, Disability or death, the sole obligation of the Williams
Parties to Executive under this Article II shall be to pay Executive a lump-sum
cash amount equal to all Accrued Obligations determined as of the Termination
Date.

2.4 If by Death or Disability. If Executive dies during the Post-Change Period
or if Executive has a Separation from Service during the Post-Change Period by
reason of Executive’s Disability, the Williams Parties’ sole obligation to
Executive under this Article II shall be to pay Executive a lump-sum cash amount
equal to all Accrued Obligations determined as of the Termination Date.

 

14



--------------------------------------------------------------------------------

2.5 Waiver and Release. Notwithstanding anything herein to the contrary, in the
event that Executive’s employment terminates pursuant to Section 2.1, no
Williams Party shall have any obligation to Executive under Section 2.1(a)
Sections 2.1(c)-(f) and Article III unless and until Executive executes and
delivers to Williams within sixty (60) days after Separation from Service a
release and waiver of Williams, the Employer and Affiliates, in substantially
the same form as attached hereto as Exhibit A, or as otherwise mutually
acceptable.

2.6 Breach of Covenants. If a court determines that Executive has breached any
non-competition, non-solicitation, non-disparagement, confidential information
or intellectual property covenant entered into at any time between Executive (on
the one hand) and Williams, the Employer, or any Affiliate (on the other hand),
including the Restrictive Covenants in Article VI, (a) no Williams Party shall
have any obligation to pay or provide any severance or benefits under Articles
II and/or III, (b) all of Executive’s unexercised Stock Options shall terminate
as of the date of the breach, (c) all of Executive’s Restricted Stock shall be
forfeited as of the date of the breach, (d) Executive shall reimburse a Williams
Party for any amount already paid under Articles II and/or III, and
(e) Executive shall repay to Williams an amount equal to the aggregate “spread”
(as defined below) on all Stock Options exercised in the one year period prior
to the first date on which Executive breached any such covenant (“Breach Date”).
For purposes of this Section 2.6, “spread” in respect of any Stock Option shall
mean the product of the number of shares as to which such Stock Option has been
exercised during the one year period prior to the Breach Date multiplied by the
difference between the closing price of the common stock on the exercise date
(or if the common stock did not trade on the New York Stock Exchange or other
exchange, if any, on which common stock had a higher trading volume at the time,
on the exercise date, the most recent date on which the common stock did so
trade) and the exercise price of the Stock Options.

Article III.

Certain Potential Benefit Adjustments by Williams

3.1 Potential Benefit Adjustment on Account of “Golden Parachute” Excise Taxes.
If at any time or from time to time, it shall be determined by independent tax
professionals selected by Williams (“Tax Professionals”) that any payment or
other benefit to Executive pursuant to Article II of this Agreement or otherwise
(“Potential Parachute Payment”) is or will, but for the provisions of this
Article III, become subject to the excise tax imposed by Section 4999 of the
Code or any similar tax payable under any state, local, foreign or other law,
but expressly excluding any income taxes and penalties or interest imposed
pursuant to Section 409A of the Code, (“Excise Taxes”), then the Executive’s
Potential Parachute Payment shall be either (a) provided to the Executive in
full, or (b) provided to the Executive as to such lesser extent which would
result in no portion of such benefits being subject to the Excise Taxes,
whichever of the foregoing amounts, when taking into account applicable federal,
state, local and foreign income and employment taxes, the Excise Tax, and any
other applicable taxes, results in the receipt by the Executive, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under the Excise Taxes (“Payments”).

 

15



--------------------------------------------------------------------------------

3.2 Implementation of Calculations and Any Benefit Reduction Under Section 3.1.
In the event of a reduction of benefits pursuant to Section 3.1, the Tax
Professional shall determine which benefits shall be reduced so as to achieve
the principle set forth in Section 3.1. For purposes of making the calculations
required by Section 3.1, the Tax Professional may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Code and other
applicable legal authority. Williams and Executive shall furnish to the Tax
Professional such information and documents as the Tax Professional may
reasonably request in order to make a determination under Section 3.1. Williams
shall bear all costs the Tax Professional may reasonably incur in connection
with any calculations contemplated by Section 3.1.

3.3 Potential Subsequent Adjustments.

(a) If, notwithstanding any calculations performed or reduction in benefits
imposed as described in Section 3.1, the IRS determines that Executive is liable
for Excise Taxes as a result of the receipt of any payments made pursuant to
Article II of this Agreement or otherwise, then Executive shall be obligated to
pay back to Williams, within thirty (30) days after a final IRS determination or
in the event that the Executive challenges the final IRS determination, a final
judicial determination, a portion of the Payments equal to the “Repayment
Amount.” The Repayment Amount shall be the smallest such amount, if any, as
shall be required to be paid to Williams so that the Executive’s net after-tax
proceeds with respect to the Payments (after taking into account the payment of
the Excise Taxes and all other applicable taxes imposed on such benefits) shall
be maximized. The Repayment Amount shall be zero if a Repayment Amount of more
than zero would not result in the Executive’s net after-tax proceeds with
respect to the Payments being maximized. If the Excise Taxes are not eliminated
pursuant to this Section 3.3, the Executive shall pay the Excise Taxes.

(b) Notwithstanding any other provision of this Article III, if (i) there is a
reduction in the payments to an Executive as described above in this Article
III, (ii) the IRS later determines that the Executive is liable for Excise
Taxes, the payment of which would result in the maximization of the Executive’s
net after-tax proceeds (calculated based on the full amount of the Potential
Parachute Payment and as if the Executive’s benefits had not previously been
reduced), and (iii) the Executive pays the Excise Tax, then Williams shall pay
to the Executive those payments which were reduced pursuant to Section 3.1 or
3.3(a) as soon as administratively possible after the Executive pays the Excise
Taxes to the extent that the Executive’s net after-tax proceeds with respect to
the payment of the Payments are maximized.

Article IV.

Expenses and Interest

4.1 Legal and Other Expenses.

(a) If Executive incurs legal fees or other expenses (including expert witness
and accounting fees) in an effort to determine, secure, preserve, establish
entitlement to,

 

16



--------------------------------------------------------------------------------

or obtain benefits under this Agreement (collectively, “Legal and Other
Expenses”), Executive shall, regardless of the outcome of such effort, be
entitled to payment of or reimbursement for such Legal and Other Expenses in
accordance with Section 4.1(b).

(b) All Legal and Other Expenses shall be paid or reimbursed on a monthly basis
within 10 days after presentation of Executive’s written request for
reimbursement accompanied by evidence that such Legal and Other Expenses were
incurred. In all events, the Company shall pay or reimburse such eligible
expenses in accordance with the requirements of Treasury Regulation §
1.409A-3(i)(1)(iv) for reimbursement and in-kind benefit plans, to the extent
applicable. For this purpose, (i) any reimbursement shall be for expenses
incurred during Executive’s lifetime or within two additional years following
Executive’s death, (ii) the amount of expenses eligible for reimbursement, or
benefits provided, in one calendar year shall not affect the expenses eligible
for reimbursement, or benefits to be provided, in any other calendar year,
(iii) the reimbursement of any eligible expense will be made no later than the
last day of the calendar year next following the calendar year in which the
expense was incurred, and (iv) the right to any reimbursement or benefit shall
not be subject to liquidation or exchange for any other benefit.

(c) If Executive does not prevail (after exhaustion of all available judicial
remedies) in respect of a claim by Executive or by one or more of the Williams
Parties, hereunder, and such parties establish before a court of competent
jurisdiction that Executive had no reasonable basis for his claim hereunder, or
for his response to such parties’ claim hereunder, or acted in bad faith, no
further payment of or reimbursement for Legal and Other Expenses shall be due to
Executive in respect of such claim and Executive shall refund any amounts
previously paid or reimbursed hereunder with respect to such claim.

4.2 Interest. If an amount due is not paid to Executive under this Agreement
within five business days after such amount first became due and owing, interest
shall accrue on such amount from the date it became due and owing until the date
of payment at a annual rate equal to 200 basis points above the base commercial
lending rate published in The Wall Street Journal in effect from time to time
during the period of such nonpayment.

Article V.

No Set-off or Mitigation

5.1 No Set-off by Williams. Executive’s right to receive when due the payments
and other benefits provided for under this Agreement is absolute, unconditional
and subject to no setoff, counterclaim, recoupment, or other claim, right or
action that any Williams Party may have against Executive or others, except as
expressly provided in this Section. Notwithstanding the prior sentence, any
Williams Party shall have the right to deduct any amounts outstanding on any
loans or other extensions of credit to Executive from a Williams Party from
Executive’s payments and other benefits (if any) provided for under this
Agreement. Time is of the essence in the performance by the Williams Parties of
their respective obligations under this Agreement.

 

17



--------------------------------------------------------------------------------

5.2 No Mitigation. Executive shall not have any duty to mitigate the amounts
payable by any Williams Party under this Agreement by seeking new employment or
self-employment following termination. Except as specifically otherwise provided
in this Agreement, all amounts payable pursuant to this Agreement shall be paid
without reduction regardless of any amounts of salary, compensation or other
amounts which may be paid or payable to Executive as the result of Executive’s
employment by another employer or self-employment.

Article VI.

Restrictive Covenants

6.1 Confidential Information. The Executive acknowledges that in the course of
performing services for Williams and its Affiliates, Executive may create (alone
or with others), learn of, have access to, or receive Confidential Information.
The Executive recognizes that all such Confidential Information is the sole and
exclusive property of Williams and its Affiliates or of third parties to which
Williams or an Affiliate owes a duty of confidentiality, that it is Williams’
policy to safeguard and keep confidential all such Confidential Information, and
that disclosure of Confidential Information to an unauthorized third party would
cause irreparable damage to Williams and its Affiliates. Executive agrees that,
except as required by the duties of Executive’s employment with Williams or any
of its Affiliates and except in connection with enforcing Executive’s rights
under this Agreement or if compelled by a court or governmental agency, in each
case provided that prior written notice is given to Williams, Executive will
not, without the written consent of Williams, willfully disseminate or otherwise
disclose, directly or indirectly, any Confidential Information disclosed to
Executive or otherwise obtained by Executive during his employment with Williams
or its Affiliates, and will take all necessary precautions to prevent
disclosure, to any unauthorized individual or entity (whether or not such
individual or entity is employed or engaged by, or is otherwise affiliated with,
Williams or any Affiliate), and will use the Confidential Information solely for
the benefit of Williams and its Affiliates and will not use the Confidential
Information for the benefit of any other Person nor permit its use for the
benefit of Executive. These obligations shall continue during and after the
termination of Executive’s employment for any reason and for so long as the
Confidential Information remains Confidential Information.

6.2 Non-Competition. During the period beginning on the Agreement Date and
ending on the first anniversary of the Termination Date, regardless of the
reason for Executive’s Separation from Service, Executive agrees that without
the written consent of Williams Executive shall not at any time, directly or
indirectly, in any capacity:

(a) engage or participate in, become employed by, serve as a director of, or
render advisory or consulting or other services in connection with, any
Competitive Business; provided, however, that after Executive’s Separation from
Service, this Section 6.2 shall not preclude Executive from (i) being an
employee of, or consultant to, any business unit of a Competitive Business if
(A) such business unit does not qualify as a Competitive Business in its own
right and (B) Executive does not have any direct or indirect involvement in, or
responsibility for, any operations of such Competitive Business that cause it to
qualify as a Competitive Business, or (ii) with the approval of Williams, being
a consultant to, an advisor to, a director of, or an employee of a Competitive
Business; or

 

18



--------------------------------------------------------------------------------

(b) make or retain any financial investment, whether in the form of equity or
debt, or own any interest, in any Competitive Business. Nothing in this
subsection (b) shall, however, restrict Executive from making an investment in
any Competitive Business if such investment does not (i) represent more than 1%
of the aggregate market value of the outstanding capital stock or debt (as
applicable) of such Competitive Business, (ii) give Executive any right or
ability, directly or indirectly, to control or influence the policy decisions or
management of such Competitive Business, or (iii) create a conflict of interest
between Executive’s duties to Williams and its Affiliates or under this
Agreement and his interest in such investment.

6.3 Non-Solicitation. During the period beginning on the Agreement Date and
ending on the first anniversary of the Termination Date, regardless of the
reason for Executive’s Separation from Service, Executive shall not, directly or
indirectly:

(a) other than in connection with the good-faith performance of his duties as an
officer of Williams or its Affiliates, cause or attempt to cause any employee,
director or consultant of Williams or an Affiliate to terminate his or her
relationship with Williams or an Affiliate;

(b) employ, engage as a consultant or adviser, or solicit the employment or
engagement as a consultant or adviser, of any employee of Williams or an
Affiliate (other than by Williams or its Affiliates), or cause or attempt to
cause any Person to do any of the foregoing;

(c) establish (or take preliminary steps to establish) a business with, or cause
or attempt to cause others to establish (or take preliminary steps to establish)
a business with, any employee of Williams or an Affiliate, if such business is
or will be a Competitive Business; or

(d) interfere with the relationship of Williams or an Affiliate with, or
endeavor to entice away from Williams or an Affiliate, any Person who or which
at any time during the period commencing one year prior to the Termination Date
was or is, to Executive’s knowledge, a material customer or material supplier
of, or maintained a material business relationship with, Williams or an
Affiliate.

6.4 Intellectual Property.

(a) During the period of Executive’s employment with Williams or any Affiliate,
and thereafter upon Williams’ request, regardless of the reason for Executive’s
Separation from Service, Executive shall disclose immediately to Williams all
Work Product that: (i) relates to the business of Williams or any Affiliate or
any customer or supplier to Williams or an Affiliate or any of the products or
services being developed, manufactured, sold or otherwise provided by Williams
or an Affiliate or that may be used in relation therewith; or (ii) results from
tasks or projects assigned to Executive by

 

19



--------------------------------------------------------------------------------

Williams or an Affiliate; or (iii) results from the use of the premises or
personal property (whether tangible or intangible) owned, leased or contracted
for by Williams or an Affiliate. Executive agrees that any Work Product shall be
the property of Williams and, if subject to copyright, shall be considered a
“work made for hire” within the meaning of the Copyright Act of 1976, as
amended. If and to the extent that any such Work Product is not a “work made for
hire” within the meaning of the Copyright Act of 1976, as amended, Executive
hereby assigns, and agrees to assign, to Williams all right, title and interest
in and to the Work Product and all copies thereof, and all copyrights , patent
rights, trademark rights, trade secret rights and all other proprietary and
intellectual property rights in the Work Product, without further consideration,
free from any claim, lien for balance due, or rights of retention thereto on the
part of Executive.

(b) Notwithstanding the foregoing, Williams agrees and acknowledges that the
provisions of Section 6.4(a) relating to ownership and disclosure of Work
Product do not apply to any inventions or other subject matter for which no
equipment, supplies, facility, or trade secret information of Williams or an
Affiliate was used and that are developed entirely on Executive’s own time,
unless: (i) the invention or other subject matter relates (a) to the business of
Williams or an Affiliate, or (b) to the actual or demonstrably anticipated
research or development of Williams or any Affiliate, or (ii) the invention or
other subject matter results from any work performed by Executive for Williams
or any Affiliate.

(c) Executive agrees that, upon disclosure of Work Product to Williams,
Executive will, during his employment by Williams or an Affiliate and at any
time thereafter, at the request and cost of Williams, execute all such documents
and perform all such acts as Williams or an Affiliate (or their respective duly
authorized agents) may reasonably require: (i) to apply for, obtain and vest in
the name of Williams alone (unless Williams otherwise directs) letters patent,
copyrights or other intellectual property protection in any country throughout
the world, and when so obtained or vested to renew and restore the same; and
(ii) to prosecute or defend any opposition proceedings in respect of such
applications and any opposition proceedings or petitions or applications for
revocation of such letters patent, copyright or other intellectual property
protection, or otherwise in respect of the Work Product.

(d) In the event that Williams is unable, after reasonable effort, to secure
Executive’s execution of such documents as provided in Section 6.4(c), whether
because of Executive’s physical or mental incapacity or for any other reason
whatsoever, Executive hereby irrevocably designates and appoints Williams and
its duly authorized officers and agents as his agent and attorney-in-fact, to
act for and on his behalf to execute and file any such application or
applications and to do all other lawfully permitted acts to further the
prosecution, issuance and protection of letters patent, copyright and other
intellectual property protection with the same legal force and effect as if
personally executed by Executive.

 

20



--------------------------------------------------------------------------------

6.5 Non-Disparagement.

(a) Executive agrees not to make, or cause to be made, any statement,
observation or opinion, or communicate any information (whether oral or written,
directly or indirectly) that (i) accuses or implies that Williams and/or any of
its Affiliates, together with their respective present or former officers,
directors, partners, stockholders, employees and agents, and each of their
predecessors, successors and assigns, engaged in any wrongful, unlawful or
improper conduct, whether relating to Executive’s employment (or the termination
thereof), the business or operations of Williams, or otherwise; or
(ii) disparages, impugns or in any way reflects adversely upon the business or
reputation of Williams and/or any of its Affiliates, together with their
respective present or former officers, directors, partners, stockholders,
employees and agents, and each of their predecessors, successors and assigns.

(b) Williams agrees not to authorize any statement, observation or opinion, or
communicate any information (whether oral or written, direct or indirect) that
(i) accuses or implies that Executive engaged in any wrongful, unlawful or
improper conduct relating to Executive’s employment or termination thereof with
Williams, or otherwise; or (ii) disparages, impugns or in any way reflects
adversely upon the reputation of Executive.

(c) Notwithstanding anything contained herein to the contrary, nothing herein
shall be deemed to preclude Executive or Williams from providing truthful
testimony or information pursuant to subpoena, court order or other similar
legal or regulatory process, provided, that to the extent permitted by law,
Executive will promptly inform Williams of any such obligation prior to
participating in any such proceedings.

6.6 Reasonableness of Restrictive Covenants.

(a) Executive acknowledges that the covenants contained in this Agreement are
reasonable in the scope of the activities restricted, the geographic area
covered by the restrictions, and the duration of the restrictions, and that such
covenants are reasonably necessary to protect Williams’ legitimate interests in
its Confidential Information, its proprietary work, and in its relationships
with its employees, customers, suppliers and agents.

(b) Williams has, and Executive has had an opportunity to, consult with their
respective legal counsel and to be advised concerning the reasonableness and
propriety of such covenants. Executive acknowledges that his observance of the
covenants contained herein will not deprive Executive of the ability to earn a
livelihood or to support his or her dependents.

(c) Executive understands he is bound by the terms of this Article VI, whether
or not he receives severance payments under the Agreement or otherwise.

6.7 Right to Injunction: Survival of Undertakings.

(a) In recognition of the confidential nature of the Confidential Information,
and in recognition of the necessity of the limited restrictions imposed by this
Agreement,

 

21



--------------------------------------------------------------------------------

Executive and Williams agree that it would be impossible to measure solely in
money the damages which Williams would suffer if Executive were to breach any of
his obligations hereunder. Executive acknowledges that any breach of any
provision of this Agreement would irreparably injure Williams. Accordingly,
Executive agrees that if he breaches any of the provisions of this Agreement,
Williams shall be entitled, in addition to any other remedies to which Williams
may be entitled under this Agreement or otherwise, to an injunction to be issued
by a court of competent jurisdiction, to restrain any breach, or threatened
breach, of any provision of this Agreement without the necessity of posting a
bond or other security therefor, and Executive hereby waives any right to assert
any claim or defense that Williams has an adequate remedy at law for any such
breach.

(b) If a court determines that any covenant included in this Article VI is
unenforceable in whole or in part because of such covenant’s duration or
geographical or other scope, such court shall have the power to modify the
duration or scope of such provision, as the case may be, so as to cause such
covenant as so modified to be enforceable.

(c) All of the provisions of this Agreement shall survive any Separation from
Service of Executive, without regard to the reasons for such termination.
Notwithstanding Section 2.6, in addition to any other rights it may have,
neither Williams nor any Affiliate shall have any obligation to pay or provide
severance or other benefits (except as may be required under the Employee
Retirement Income Security Act of 1974, as amended) after the Termination Date
if Executive has materially breached any of Executive’s obligations under this
Agreement.

Article VII.

Non-Exclusivity of Rights

7.1 Waiver of Certain Other Rights. To the extent that Executive shall have
received severance payments or other severance benefits under any other plan,
program, policy, practice or procedure or agreement of any Williams Party prior
to receiving severance payments or other severance benefits pursuant to Article
II, the severance payments or other severance benefits under such other plan,
program, policy, practice or procedure or agreement shall reduce (but not below
zero) the corresponding severance payments or other benefits to which Executive
shall be entitled under Article II. To the extent that Executive accepts
payments made pursuant to Article II, he shall be deemed to have waived his
right to receive a corresponding amount of future severance payments or other
severance benefits under any other plan, program, policy, practice or procedure
or agreement of any Williams Party.

7.2 Other Rights. Except as expressly provided in Section 7.1 and as provided in
the Recitals to this Agreement, this Agreement shall not prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plan, program, policy, practice or procedure provided by a Williams
Party and for which Executive may qualify, nor shall this Agreement limit or
otherwise affect such rights as Executive may have under any other agreements
with a Williams Party. Amounts that are vested benefits or that Executive is
otherwise entitled to receive under any plan, program, policy, practice or
procedure and any

 

22



--------------------------------------------------------------------------------

other payment or benefit required by law at or after the Termination Date shall
be payable in accordance with such plan, program, policy, practice or procedure
or applicable law except as expressly modified by this Agreement.

7.3 No Right to Continued Employment. Nothing in this Agreement shall guarantee
the right of Executive to continue in employment, and Williams and the Employer
retain the right to terminate Executive’s employment at any time for any reason
or for no reason.

Article VIII.

Claims Procedure

8.1 Filing a Claim.

(a) Each individual eligible for benefits under this Agreement (“Claimant”) may
submit his application for benefits (“Claim”) to Williams (or to such other
person as may be designated by Williams) in writing in such form as is provided
or approved by Williams. A Claimant shall have no right to seek review of a
denial or benefits, or to bring any action in any court to enforce a Claim,
prior to his filing a Claim and exhausting his rights to review under
Sections 8.1 and 8.2.

(b) When a Claim has been filed properly, it shall be evaluated and the Claimant
shall be notified of the approval or the denial of the Claim within 30 days
after the receipt of such Claim. A Claimant shall be given a written notice in
which the Claimant shall be advised as to whether the Claim is granted or
denied, in whole or in part. If a Claim is denied, in whole or in part, the
notice shall contain (i) the specific reasons for the denial, (ii) references to
pertinent provisions of this Agreement on which the denial is based, (iii) a
description of any additional material or information necessary to perfect the
Claim and an explanation of why such material or information is necessary,
(iv) the Claimant’s right to seek review of the denial and a description of the
procedures for such review and (v) a statement regarding Claimant’s right to
bring a civil action under section 502(a) of ERISA following an adverse decision
on appeal.

8.2 Review of Claim Denial. If a Claim is denied, in whole or in part, or if a
Claim is neither approved nor denied within the 30-day period specified
Section 8.1(b), the Claimant (or his or her authorized representative) shall
have the right at any time to (a) request that Williams (or such other person as
shall be designated in writing by Williams) review the denial or the failure to
approve or deny the Claim, (b) review pertinent documents, and (c) submit issues
and comments in writing. Within 30 days after such a request is received,
Williams shall complete its review and give the Claimant written notice of its
decision. Upon request and without charge, the Claimant will be provided
reasonable access to and copies of all documents, records and other information
relevant to the claim. Williams shall include in its notice to Claimant (i) the
specific reasons for its decision, (ii) references to provisions of this
Agreement on which its decision is based, (iii) a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records and other information relevant to the claim;
and (iv) a statement regarding the Claimant’s right to bring a civil action
under ERISA Section 502(a) within 180 days of receipt of notice of denial on
appeal.

 

23



--------------------------------------------------------------------------------

Article IX.

Miscellaneous

9.1 No Assignability. This Agreement is personal to Executive and without the
prior written consent of Williams shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives.

9.2 Successors. This Agreement shall inure to the benefit of and be binding upon
Williams and its successors and assigns. Williams will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of Williams (or the Employer
during any Post-Change Period) to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that Williams (or, if
applicable, the Employer) would be required to perform it if no such succession
had taken place. Any successor to the business or assets of Williams (or any
Employer) which assumes or agrees to perform this Agreement by operation of law,
contract, or otherwise shall be jointly and severally liable with Williams (or
the Employer) under this Agreement as if such successor were Williams (or the
Employer). If Executive’s employment is transferred from Williams to a
Subsidiary, or from a Subsidiary to Williams or another Subsidiary, the rights
and obligations of the Employer (determined prior to such transfer) shall
automatically become the rights and obligations of the Employer (determined
immediately following such transfer), without requiring the consent of
Executive.

9.3 Payments to Beneficiary. If Executive dies before receiving amounts to which
Executive is entitled under this Agreement, such amounts shall be paid in a lump
sum to one or more beneficiaries designated in writing by Executive (each, a
“Beneficiary”). If none is so designated, Executive’s estate shall be his or her
Beneficiary.

9.4 Non-Alienation of Benefits. Benefits payable under this Agreement shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, before actually being received by
Executive, and any such attempt to dispose of any right to benefits payable
under this Agreement shall be void.

9.5 Severability. If any one or more Articles, Sections or other portions of
this Agreement are declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity shall not serve to
invalidate any Article, Section or other portion not so declared to be unlawful
or invalid. Any Article, Section or other portion so declared to be unlawful or
invalid shall be construed so as to effectuate the terms of such Article,
Section or other portion to the fullest extent possible while remaining lawful
and valid.

9.6 Amendments. This Agreement shall not be amended or modified except by
written instrument executed by Williams and Executive; provided however that
notwithstanding the terms of this Agreement to the contrary, the terms of this
Agreement shall be administered in such a way to comply with Code Section 409A
as reasonably deemed appropriate by Williams;

 

24



--------------------------------------------------------------------------------

provided further however that notwithstanding anything to the contrary herein,
Williams shall have the unilateral right to modify or amend this Agreement as it
reasonably deems appropriate related to compliance with Code Section 409A. The
parties to this Agreement intend that this Agreement meet the requirements of
Internal Revenue Code Section 409A and recognize that it may be necessary to
modify this Agreement to reflect guidance under Code Section 409A issued by the
Internal Revenue Service.

9.7 Notices. All notices and other communications under this Agreement shall be
in writing and delivered by hand, by nationally-recognized delivery service that
promises overnight delivery, or by first-class registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to Executive, to Executive at his most recent home address on file with
Williams.

If to Williams or the Employer:

The Williams Companies, Inc.

One Williams Center

Tulsa, Oklahoma 74172

Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing. Williams may also deliver notice and other communications under this
Agreement in writing by email transmission to the work email address of the
Executive.

Notice and communications shall be effective when received by the addressee. An
email notice under this Agreement will be deemed received when sent. All other
notices or communications will be deemed received when delivered if delivery is
confirmed by a delivery service or return receipt.

9.8 Joint and Several Liability. In the event that the Employer incurs any
obligation to Executive pursuant to this Agreement, such Employer, Williams and
each Subsidiary, if any, of which such Employer is a subsidiary shall be jointly
and severally liable with such Employer for such obligation.

9.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together constitute
one and the same instrument.

9.10 Governing Law. This Agreement shall be interpreted and construed in
accordance with the laws of the State of Oklahoma, without regard to its choice
of law principles, except to the extent preempted by federal law.

9.11 Captions. The captions of this Agreement are not a part of the provisions
hereof and shall have no force or effect.

 

25



--------------------------------------------------------------------------------

9.12 Rules of Construction. Reference to a specific law shall include such law,
any valid regulation promulgated thereunder, and any comparable provision of any
future legislation amending, supplementing or superseding such section.

9.13 Number and Gender. Wherever appropriate, the singular shall include the
plural, the plural shall include the singular, and the masculine shall include
the feminine.

9.14 Tax Withholding. Williams may withhold from any amounts payable under this
Agreement or otherwise payable to Executive any Taxes Williams determines to be
required under applicable law or regulation and may report all such amounts
payable to such authority as is required by any applicable law or regulation.

9.15 No Rights Prior to Change Date. Notwithstanding any provision of this
Agreement to the contrary, this Agreement shall not entitle Executive to any
compensation, severance or other payments or benefits of any kind prior to a
Change Date.

9.16 Entire Agreement. This Agreement and the documents expressly referred to
herein contain the entire understanding of Williams and Executive with respect
to severance or benefits in relation to a Change in Control.

IN WITNESS WHEREOF, Executive and a duly authorized representative of The
Williams Companies, Inc. have executed this Amended and Restated Change in
Control Severance Agreement             , 20    .

 

[INSERT EXECUTIVE NAME]

 

      Date:     THE WILLIAMS COMPANIES, INC., acting on behalf of itself and its
Subsidiaries and Affiliates By:     Title:     Date:    

 

26



--------------------------------------------------------------------------------

EXHIBIT A

THE WILLIAMS COMPANIES, INC.

WAIVER AND RELEASE

CHANGE IN CONTROL SEVERANCE AGREEMENT (TIER ONE)

This agreement, release and waiver (the “Agreement”), made as of the
             day of             , 20         (the “Effective Date”), is made by
and among The Williams Companies, Inc. (together with all successors thereto,
“Company”) and [INSERT EXECUTIVE NAME] (“Executive”).

WHEREAS, the Executive and the Company have entered into The Williams Companies,
Inc. Change in Control Severance Agreement (Tier One) (“Severance Agreement”);

NOW THEREFORE, in consideration for receiving benefits and severance under the
Severance Agreement and in consideration of the representations, covenants and
mutual promises set forth in this Agreement, the parties agree as follows:

1. Release. Except with respect to all of the Company’s obligations under the
Severance Agreement, the Executive, and Executive’s heirs, executors, assigns,
agents, legal representatives, and personal representatives, hereby releases,
acquits and forever discharges the Company, its agents, subsidiaries,
affiliates, and their respective officers, directors, agents, servants,
employees, attorneys, shareholders, successors, assigns and affiliates, of and
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys fees, damages, indemnities and obligations of every kind and
nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising out of or in any way related to
agreements, events, acts or conduct at any time prior to the day prior to
execution of this Agreement that arose out of or were related to the Executive’s
employment with the Company or the Executive’s termination of employment with
the Company including, but not limited to, claims or demands related to wages.
salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
sabbatical benefits, severance benefits, or any other form of compensation or
equity or thing of value whatsoever; claims pursuant to under Title VII of the
Civil Rights Act of 1964 as amended by the Civil Rights Act of 1991, 42 U.S.C. §
2000e, et seq.; 42 U.S.C. § 1981; 42 U.S.C. § 1983; 42 U.S.C. § 1985; 42 U.S.C.
§ 1986; the Equal Pay Act of 1963, 29 U.S.C. § 206(d); the National Labor
Relations Act, as amended, 29 U.S.C. § 160, et seq.; the Americans With
Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.; the Employee Retirement
Income Security Act of 1974, as amended, (“ERISA”), 29 U.S.C. § 1001, et seq.;
the Age Discrimination in Employment Act of 1967, as amended by the Older
Workers Benefit Protection Act of 1990, 29 U.S.C.§ 621, et seq.; the Family and
Medical Leave Act of 1993, 29 U.S.C.§ 2601 et seq.; the Equal Pay Act; the
Rehabilitation Act of 1973; the federal Worker Adjustment and Retraining
Notification Act (as amended) and similar laws in other jurisdictions; the
Oklahoma Anti-Discrimination Act, Okla. Stat., tit. 25, §§ 1101, et seq., and
any claims for wrongful discharge, breach of contract, breach of the implied
covenant of good faith and fair dealing, fraud, discrimination, harassment,
defamation, infliction of emotional distress, termination in violation of public
policy, retaliation, including workers’ compensation retaliation under state
statutes, tort

 

27



--------------------------------------------------------------------------------

law; contract law; wrongful discharge; discrimination; fraud; libel; slander;
defamation; harassment; emotional distress; breach of the implied covenant of
good faith and fair dealing; or claims for whistle-blowing, or other claims
arising under any local, state or federal regulation, statute or common law.
This Release does not apply to the payment of any and all benefits and/or monies
earned, accrued, vested or otherwise owing, if any, to the Executive under the
terms of a Company sponsored tax qualified retirement or savings plan and/or The
Williams Companies Retirement Restoration Plan, except that the Executive hereby
releases and waives any claims that his termination was to avoid payment of such
benefits or payments, and that, as a result of his termination, he is entitled
to additional benefits or payments. Additionally, this Release does not apply to
the indemnification provided pursuant to the Severance Agreement. This Release
does not apply to any claim or rights which might arise out of the actions of
the Company after the date the Executive signs this Agreement.

2. No Inducement. Executive agrees that no promise or inducement to enter into
this Agreement has been offered or made except as set forth in this Agreement,
that the Executive is entering into this Agreement without any threat or
coercion and without reliance or any statement or representation made on behalf
of the Company or by any person employed by or representing the Company, except
for the written provisions and promises contained in this Agreement.

3. Damages. The parties agree that damages incurred as a result of a breach of
this Agreement will be difficult to measure. It is, therefore, further agreed
that, in addition to any other remedies, equitable relief will be available in
the case of a breach of this Agreement. It is also agreed that, in the event
Executive files a claim against the Company with respect to a claim released by
Executive herein (other than a proceeding before the EEOC), the Company may
withhold, retain, or require reimbursement of all or any portion of the benefits
and severance payments under the Severance Agreement until such claim is
withdrawn by Executive.

4. Advice of Counsel; Time to Consider; Revocation. Executive acknowledges the
following:

(a) Executive has read this Agreement, and understands its legal and binding
effect. Executive is acting voluntarily and of Executive’s own free will in
executing this Agreement.

(b) Executive has been advised to seek and has had the opportunity to seek legal
counsel in connection with this Agreement.

(c) Executive was given at least 21 days to consider the terms of this Agreement
before signing it.

Executive understands that, if Executive signs this Agreement, Executive may
revoke it within seven days after signing it by delivering written notification
of intent to revoke within that seven day period. Executive understands that
this Agreement will not be effective until after the seven-day period has
expired.

 

28



--------------------------------------------------------------------------------

5. Severability. If all or any part of this Agreement is declared by any court
or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other portion of this Agreement. Any section
or a part of a section declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of the section to the
fullest extent possible while remaining lawful and valid.

6. Amendment. This Agreement shall not be altered, amended, or modified except
by written instrument executed by the Company and the Executive. A waiver of any
portion of this Agreement shall not be deemed a waiver of any other portion of
this Agreement.

7. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.

8. Headings. The headings of this Agreement are not part of the provisions
hereof and shall not have any force or effect.

9. Rules of Construction. Reference to a specific law shall include such law,
any valid regulation promulgated thereunder, and any comparable provision of any
future legislation amending, supplementing or superseding such section.

10. Applicable Law. The provisions of this Agreement shall be interpreted and
construed in accordance with the laws of the State of Oklahoma without regard to
its choice of law principles.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
specified below.

 

[INSERT EXECUTIVE NAME] Date:     THE WILLIAMS COMPANIES, INC. By:     Title:  
  Date:    

 

29



--------------------------------------------------------------------------------

A C K N O W L E D G M E N T

I HEREBY ACKNOWLEDGE that The Williams Companies, Inc. (“the Company”), in
accordance with the Age Discrimination in Employment Act of 1967, as amended by
the Older Workers Benefit Protection Act of 1990, informed me in writing that:

(1) I should consult with an attorney before signing the Change in Control
Severance Agreement (“Agreement”) that was provided to me.

(2) I may review the Agreement for a period of up to twenty-one (21) days prior
to signing the Agreement. If I choose to take less than twenty-one (21) days to
review the Agreement, I do so knowingly, willingly and on advice of counsel.

(3) For a period of seven (7) days following the signing of the Agreement, I may
revoke the Agreement, and that the Agreement will not become effective or
enforceable until the seven (7) day revocation period has elapsed.

(4) Any Severance Benefits paid pursuant to the Agreement will be paid in
accordance with the Company’s normal pay cycle but will not be paid to me until
the seven-day revocation period has elapsed.

(5) Company shall not accept my signed Agreement prior to the last day of my
employment.

I HEREBY FURTHER ACKNOWLEDGE receipt of this Change in Control Severance
Agreement on the              day of             , 200    .

 

WITNESS:                     [INSERT EXECUTIVE’S NAME]